Citation Nr: 0817992	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as due 
to herbicide exposure.  

2.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) with panic disorder.  

3.  Whether new and material evidence to reopen a claim for 
service connection for hearing loss has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO, inter 
alia, denied service connection for vertigo and for 
peripheral neuropathy of the upper and lower extremities, and 
declined to reopen a claim for service connection for hearing 
loss.  In September 2005, the veteran filed a notice of 
disagreement (NOD) with the denials of service connection for 
vertigo and his request to reopen the claim for service 
connection for hearing loss.  A statement of the case (SOC) 
regarding these claims was issued in November 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2005.

In November 2005, the veteran filed an NOD with the denial of 
service connection for peripheral neuropathy.  An SOC 
regarding this claim was issued in January 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2006.  

In March 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  



Regarding the request to reopen a claim for service 
connection for hearing loss, the Board has considered the 
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit 
held that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for defective 
hearing on the basis that he had bilateral high frequency 
hearing loss on enlistment examination in January 1965, and 
there was no increase in the severity of the pre-existing 
high frequency hearing loss during his active service.  In 
July 2005, the veteran sought to reopen his claim for hearing 
loss.  As there were findings of neurosensory hearing loss at 
the time of the last final rating decision, the findings of 
sensorineural hearing loss since that denial do not 
constitute a different diagnosed disease or injury.  As such, 
new and material evidence is required to reopen the claim for 
service connection for hearing loss.  

The Board also notes that the request to reopen the claim for 
service connection for hearing loss was most recently 
readjudicated in the November 2005 SOC.  Numerous records of 
VA and private treatment have been associated with the claims 
file since that time.  The records of private treatment 
associated with the claims file since November 2005, however, 
do not include findings of or treatment for hearing loss.  
While the records of VA treatment include findings of hearing 
loss, these records do not include any medical opinions 
regarding etiology this condition, or, as pertinent to the 
claim, an opinion regarding whether hearing loss was 
aggravated in service.  As medical evidence of current 
hearing loss was of record and considered in the November 
2005 SOC, these treatment records are redundant.  Hence, a 
remand for RO consideration of this evidence in the first 
instance, and issuance of a supplemental SOC (SSOC) is not 
warranted.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2007).  

The Board's decision addressing the claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities and the request to reopen the claim for service 
connection for hearing loss is set forth below.  The claim 
for service connection for vertigo, as secondary to service-
connected PTSD with panic disorder, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
August 2007 statement, the veteran appears to raise a claim 
for service connection for gall bladder removal, due to 
herbicide exposure.  As there is no indication in the record 
that this matter has yet been addressed, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is, thus, presumed to have been exposed to 
herbicides during service.  

3.  The weight of the medical opinion evidence regarding 
whether the veteran's current peripheral neuropathy of the 
upper and lower extremities is related to herbicide exposure 
is in relative equipoise.  

4.  In a July 1998 rating decision, the RO found that new and 
material evidence to reopen the veteran's claim for service 
connection for defective hearing had not been received.  
Although the veteran perfected an appeal as to that 
determination, his representative withdrew the appeal, in 
writing, in January 2004.  

5.  No new evidence associated with the claims file since the 
July 1998 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, or raises a reasonable 
possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as due 
to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ § 3.102, 3.159, 3.303, 3.307 (2007).  

2.  The July 1998 RO decision which found that new and 
material evidence had not been submitted adequate to reopen 
the claim for service connection for defective hearing is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

3.  As evidence received since the RO's July 1998 denial is 
not new and material, the criteria for reopening the claim 
for service connection for hearing loss are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be  notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor. Kent v. Nicholson, 20 Vet. App. 1 (2006) .
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Given the favorable disposition of the claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

As regards the claim to reopen, the Board notes that, in this 
appeal, in a July 2005 pre-rating letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his request to reopen the 
claim for service connection for hearing loss, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The July 2005 letter specifically informed 
the appellant to submit any evidence in his possession 
pertinent to the claims on appeal.  

The July 2005 letter also informed the veteran that his claim 
for service connection for hearing loss had been previously 
denied and that new and material evidence would be required 
to reopen the claim.  The letter explained what constitutes 
new and material evidence, and informed him of the type of 
evidence needed to establish each element of the underlying 
claim for service connection.  The letter specifically stated 
that the claim for hearing loss was previously denied because 
the veteran had a history of defective hearing since 
childhood, and there was no evidence of treatment in service 
and no evidence of any progression or aggravation of the 
hearing condition shown in service.  Therefore, the veteran 
was advised to submit evidence relating to this fact.   The 
September 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2005 
letter.  

Hence, the July 2005 letter meets the content of notice and 
timing of notice requirements.

The Board also notes that the April 2006 post-rating letter 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  However, the timing of this 
notice is not shown to prejudice the veteran.  Because the 
Board's decision herein denies the request to reopen the 
claim for service connection for hearing loss, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the request to reopen the claim for service 
connection for hearing loss.  Pertinent objective evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service VA medical records, and private medical records.  
Also of record and considered in connection with the claim is 
a transcript of the March 2008 Beard hearing, as well as 
various statementsprovided by the veteran, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the request to reopen the claim 
for service connection for hearing loss, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).



A.  Peripheral Neuropathy

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2007). 
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
acute and subacute peripheral neuropathy, shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met, even if there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2007).  Note 2 of 38 C.F.R. 
§ 3.309(e) (2007) defines "acute and subacute peripheral 
neuropathy" as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.307(a)(6)(ii) (2007) provides that acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service in order for that disease to be presumptively service 
connected.   

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.

In this case, the veteran claims that he has current 
peripheral neuropathy of the upper and lower extremities that 
is related to herbicide exposure in service.  Considering the 
pertinent evidence of record, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that a grant of 
service connection for peripheral neuropathy of the upper and 
lower extremities is warranted.  

Although service medical records are negative for complaints 
regarding or treatment for peripheral neuropathy, post-
service records of treatment reflect current diagnoses of and 
treatment for peripheral neuropathy of the upper and lower 
extremities.  

The record reflects that the veteran served in the Republic 
of Vietnam from April 1967 to April 1968, during the Vietnam 
era. Thus, the veteran is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).   Thus, the remaining question is 
whether the veteran's current peripheral neuropathy is 
related to his in-service herbicide exposure.  The claims 
file contains conflicting opinions in response to this 
question. 

It is the responsibility of the Board to assess the 
credibility and weight to be given to each piece of 
conflicting evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Records of VA treatment include treatment in August 2004, 
when the veteran described a burning sensation on the dorsum 
and on the first three toes of his left foot and weakness in 
the left leg due to numbness.  The veteran indicated that he 
was curious about what caused these symptoms and stated that 
he would like to avoid any further medications if not 
necessary.  Following examination and EMG testing, the 
assessment was that the veteran had distal peripheral 
neuropathy, question of Agent Orange exposure-induced 
neuropathy, labs rule out other causes, unclear etiology and 
laterality.  

The veteran underwent VA examination for evaluation of his 
claimed peripheral neuropathy in July 2005.  He complained of 
having burning, pain, and numbness in both feet and legs and 
both hands.  The veteran indicated that he was being treated 
by neurology at the Boston and Brockton VA Medical Centers 
(VAMCs) and provided copies of his neurologic evaluation at 
those facilities, which the examiner reviewed prior to 
examination.  The veteran also reported that he was exposed 
to Agent Orange while in Vietnam.  

On examination, there was decreased pinprick and light touch 
in the high glove and stocking distribution.  There was 
decreased vibration in the toes.  Deep tendon reflexes were 
unelicitable and Romberg test was strongly positive.  The 
diagnosis was chronic sensory peripheral polyneuropathy, 
involving both upper extremities and both lower extremities.  
The examiner opined that, as the veteran had an extensive 
diagnostic work-up which was unrevealing, and the history of 
exposure to Agent Orange, his polyneuropathy is more likely 
than not related to his exposure to Agent Orange.  

In a December 2005 addendum, the physician who examined the 
veteran in July 2005 stated that she had reviewed literature 
on the subject of a possible connection between exposure to 
Agent Orange and peripheral neuropathy.  She stated that some 
reports find a connection between the two and others do not, 
and added that two publications specifically cited a higher 
incident risk of peripheral polyneuropathy in veterans 
exposed to Agent Orange, corrected for all other risk 
factors.  She provided citations to both of these 
publications.  The examiner stated that she was not a 
scientist or a toxicologist, but a clinical neurologist, and 
her opinion was based on history, neurologic examination, and 
review of available literature.  She opined that it is as 
likely as not that the veteran's peripheral polyneuropathy is 
related to his exposure to Agent Orange.  

In an October 2007 advisory opinion, the Director of 
Compensation and Pension Service addressed the July and 
December 2005 opinions regarding a relationship between the 
veteran's peripheral neuropathy and herbicide exposure.  The 
advisory opinion notes that 38 C.F.R. § 3.309(e) provides 
service connection only for acute and subacute peripheral 
neuropathy, and that this entitlement to service connection 
was established under Section 3 of the Agent Orange Act of 
1991, Public Law 102-4, 105 Stat. 11, which directed the 
Secretary to seek to enter into an agreement with the 
National Academy of Sciences (NAS) to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam in the Vietnam during the Vietnam 
era, and each disease suspected to be associated with such 
exposure.  The advisory opinion further notes that Section 2 
of Public Law 102-4 also provided that whenever the Secretary 
determined, based on sound medical and scientific evidence, 
that a presumption of service connection was not warranted, 
he was to publish a notice of that determination, including 
an explanation of the scientific basis for that 
determination.  This determination was to be based on 
consideration of the NAS reports and all other sound medical 
information and analysis available to the Secretary.  The 
Federal Register of June 24, 2002, gave notice that the 
Secretary determined that a presumption of service connection 
for chronic persistent peripheral neuropathy based on 
exposure to herbicides used in the Republic of Vietnam was 
not warranted.  

The Director stated that no scientific evidence was cited to 
support the VA examiner's July 2005 opinion, and that one of 
the two studies cited by the examiner in her December 2005 
opinion was considered by the NAS in their 2004 report, which 
confirmed their 2002 finding, and the second study cited in 
the December 2005 opinion addressed exposure to herbicides in 
Korea.  The Director concluded that, considering the 
extensive review of scientific literature done by NAS in 
preparing their report, the July and December 2005 opinions 
must be given less weight, based on the examiner's self-
acknowledged lack of scientific credentials and the citation 
of only two scientific papers.  Therefore, the Director 
concluded that there was no basis on which to establish 
service connection for chronic peripheral neuropathy.  

Based on the foregoing, the Board finds that the opinions of 
the VA examiner and the Director of Compensation and Pension 
Service are entitled to at least the same probative value.  
While the VA examiner examined the veteran, and reviewed 
records of treatment from the Boston and Brockton VAMCs, it 
is not clear that she reviewed the entire claims file.  The 
Director of Compensation and Pension Service was provided the 
claims file prior to rendering his opinion, as the opinion 
request references various pieces of evidence tabbed in the 
claims file, and the advisory opinion suggests that the 
evidence was reviewed.  Both opinions include thorough 
rationales for the conclusions reached, and consideration of 
the scientific evidence regarding the relationship between 
peripheral neuropathy and herbicide exposure.  The different 
opinions resulted from different interpretations of the same 
evidence, in particular, the study cited in the December 2005 
addendum which was also considered by NAS.  The Board cannot 
exercise its own independent judgment on medical matters.  
See Colvin v. Derwinski¸ 1 Vet. App. 171, 173 (1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990)

Given that the weight of the medical evidence on the question 
of whether the veteran's current peripheral neuropathy of the 
upper and lower extremities is related to his in-service 
herbicide exposure is in relative equipoise, application of 
the benefit-of-the-doubt doctrine requires that this point be 
resolved in favor of the veteran.  Accordingly, service 
connection for peripheral neuropathy of the upper and lower 
extremities is warranted.  

B.  Request to Reopen

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002). 
 
Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service. 38 C.F.R. § 3.306(a) (2007).  
Clear and unmistakable evidence is required to rebut this 
presumption. 38 C.F.R. § 3.306(b) (2007).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.) 
 
In a January 1969 rating decision, the RO initially denied 
service connection for high-tone deafness, based on a finding 
that induction and discharge examination revealed high-tone 
hearing loss, and the veteran had a history of defective 
hearing since childhood with no evidence of any treatment in 
service and no evidence of any progression or aggravation of 
the hearing condition in service.  

In August 1983, the veteran claimed service connection for 
deafness, and a November 1983 rating decision, inter alia, 
denied service connection for deafness.  The veteran 
perfected an appeal of this denial, and an August 1985 Board 
decision, inter alia, denied service connection for defective 
hearing.  

In September 1997, the veteran sought to reopen his claim for 
service connection for hearing loss.  His claim was denied in 
the July 1998 rating decision.  The veteran perfected an 
appeal of this denial; however, a January 2004 statement from 
the veteran's representative at the time indicates the 
veteran's desire to withdraw his appeal.  

The pertinent evidence of record at the time of the July 1998 
rating decision included the veterans' service medical 
records, which, as noted, included audiometric testing 
conducted both on entrance examination in January 1965 and 
separation examination in September 1968.  

Audiometric testing on enlistment examination revealed pure 
tone decibel thresholds as follows (American Standards 
Association (ASA) units are converted to International 
Standards Organization (ISO) units):
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Not 
reported
35
LEFT
10
5
5
Not 
reported
40

In August 1966 the veteran complained that he could not hear.  
Examination revealed a cerumen plug in the left ear, which 
was irrigated.  

Audiometric testing on separation examination revealed pure 
tone decibel thresholds as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
-5
35
LEFT
-10
-10
-5
5
50

The summary of defects and diagnoses on the report of 
separation examination included defective hearing.  Also 
noted was that the veteran had an ear infection in the left 
ear two months earlier.  

The veteran was afforded a VA examination to evaluate 
defective hearing in October 1968.  He reported trouble with 
hearing since childhood.  He stated that he was a security 
policeman and had duty guarding aircraft, so he had been 
exposed to considerable noise.  He reported that he developed 
an abscess in the left ear, but this was treated and 
disappeared.  The veteran stated that he believed that he had 
further progression of hearing loss since he entered service.  
Otological findings noted that the canals and drums were 
negative.  

Also of record at the time of the July 1998 rating decision 
was a January 1985 letter from one of the veteran's fellow 
service members, in which he stated that he remembered the 
veteran stating that he was having "ear problems" and that 
one or both of the veteran's ears had drained.  

Post-service medical evidence associated with the claims file 
at the time of the July 1998 rating decision includes 
findings of current hearing loss.  In this regard, on VA 
mental disorders examination in October 1995, the examiner 
noted that the veteran had some significant hearing loss and 
wore two hearing aids. 

In a December 1997 letter, the veteran's private physician 
stated that the veteran had rather severe neurosensory 
hearing loss for which he wore hearing aids.  The physician 
stated that the nature of the hearing loss appeared to be 
acoustic damage, most likely related to service in the 
military during the Vietnam crisis.  

The basis for the July 1998 denial was that the August 1985 
Board decision had found that there was no increase in the 
severity of the veteran's pre-existing high frequency hearing 
loss during his active service, and that the December 1997 
statement from the veteran's private physician, regarding 
etiology of hearing loss was based on a history of etiology 
provided by the veteran, and was clearly refuted by the 
service medical records.  

Because the veteran withdrew his appeal of the July 1998 
rating decision, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his previously denied claim in 
July 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
July 1998 denial of the request to reopen the claim for 
service connection for defective hearing.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Among the evidence associated with the claims file since July 
1998 are records of VA treatment from October 1999 to August 
2007 which reflect findings of hearing loss.  However, none 
of these records include a medical opinion indicating that 
the veteran's high frequency hearing loss noted on entrance 
into service was aggravated in service, or otherwise 
establishes a medical nexus between .  

During a hearing before a Decision Review Officer (DRO) at 
the RO in November 1999, the veteran stated that he had 
childhood earaches prior to entry into service and that, in 
service, things started developing.  He stated that, after he 
came back from Vietnam, in August or September, he lost his 
hearing in the right ear completely.  He indicated that he 
went to the base dispensary, but was sent to a private 
hospital, where his ear was examined.  The veteran reported 
that, several days after this examination, blood started to 
come out of the right ear, and he was told he should be 
scheduled for surgery, however, the private hospital decided 
not to perform the surgery.  The veteran indicated that he 
had contacted this hospital, but that records were not kept 
after so many years.  

Also associated with the record since July 1998 are records 
of private treatment from March 1995 to December 1997 which 
include diagnoses of and treatment for hearing loss.  The 
veteran reported that he had severe noise exposure in Vietnam 
and his hearing loss began.  A record of treatment from March 
1996 specifically notes that the veteran believed his 
exposure to noise in the Vietnam War caused his hearing loss.  
An audiogram revealed symmetric mid-frequency moderately 
severe sensorineural hearing loss, cookie-bite pattern, with 
an additional 50 decibels of conductive hearing loss in the 
right ear.  The pertinent impression included sensorineural 
hearing loss, both ears, and conductive hearing loss, right 
ear.  Regarding the sensorineural hearing loss, the physician 
noted that a genetically determined loss or congenital 
malformation was a possibility, and that the CT scan 
suggested a Mondini type of malformation of the inner ears.  
Regarding the conductive hearing loss, the physician opined 
that this could be stapes fixation or ossicular 
discontinuity, and noted that the veteran did have an 
infection in his right ear in the late 1960s, for which he 
was advised surgery, but, apparently, this resolved on its 
own.  

Evaluation by a different private physician in May 1996 also 
revealed an impression of bilateral sensorineural hearing 
loss.  This physician stated that he agreed that a 
genetically determined or congenital malformation was 
possible.  

During the March 2008 hearing, the veteran described noise 
exposure in service, and stated that he believed this noise 
exposure caused the onset of his hearing loss.  

At the time of the July 1998 rating decision, there was 
evidence of current hearing loss, but there was no medical 
evidence indicating that the veteran's hearing loss, noted on 
entry into service, permanently worsened in service.  By 
comparison, the medical evidence associated with the claims 
file since the July 1998 rating decision confirms that the 
veteran has current hearing loss, none of this evidence 
includes an opinion that the veteran's pre-existing hearing 
loss was aggravated in service or that otherwise establishes 
a medical nexus to service.

The only other evidence associated with the claims file since 
the prior denial consists of the veteran's and his 
representative's oral and written assertions that current 
hearing loss is related to service or was aggravated in 
service.  For example, during the November 1999 DRO hearing, 
the veteran testified that he lost hearing in his right ear 
completely in August or September 1968.  

However, the Board notes that service medical records do not 
include a complaint regarding or finding of total right ear 
hearing loss, and the narrative history, completed by the 
veteran during the October 1968 VA examination, made no 
mention of total right ear hearing loss, but only stated that 
the veteran believed he had further progression of hearing 
loss, which he reported existed since childhood.   

In any event, the Board emphasizes that, as laypersons 
without the appropriate medical training or expertise, 
neither the veteran nor his representative is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Significantly, in this case, there simply is no 
objective evidence to support the lay assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for hearing loss has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
July 1998 denial of the request to reopen remains final.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities, claimed as due to herbicide exposure, is 
granted.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hearing loss is denied.  


REMAND

Review of the claims file reveals that further RO action on 
the claim for service connection for vertigo is warranted.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran has asserted that he has current vertigo which is 
related to a fall caused by medication used to treat service-
connected PTSD.  

The first medical notation of vertigo appears to be in a 
record of private treatment from March 1995.  The veteran 
complained of imbalance and was referred to neurology.  The 
neurologist recommended exercises for vertigo.  In April 1995 
the veteran cancelled his appointment, stating that he had 
done well on his vertigo exercises and was free of any 
symptoms.  

The veteran underwent a private otoneurology evaluation in 
May 1996.  He reported that he first had problems with 
dizziness in 1995.  He stated that he fell on ice in January 
1994, striking his right occiput, and that he was imbalanced 
for a few moments, but did not have any vertigo thereafter.  
Examination and videonystagmography were conducted.  The 
pertinent impression was possible otolith dysfunction or 
cupulolithiasis as an otogenic source of dizziness and 
imbalance.  The physician noted that the diagnosis was made 
by the paroxysmal vertigo, without nystagmus, seen on 
examination.  He added that, because there was a clear-cut 
delay in the onset of his dizziness, and it was so severe as 
to provoke motion sickness; and, with the absence of any 
evidence of a cervicogenic factor, he thought an otogenic 
source was possible.  The physician added that the veteran 
simply did not have typical benign paroxysmal positional 
vertigo, but some other disturbance of the labyrinth could 
produce a similar syndrome.  Regarding a diagnosis of 
sensorineural hearing loss, bilaterally, the physician noted 
that the veteran's head trauma in 1994 could cause an otolith 
dysfunction, and harm the gravitosensitive aspects of the 
labyrinth.  

In May 1997, the veteran was again examined by the same 
physician, with his chief complaint being that his positional 
vertigo was back.  Following examination, the impression was 
active benign paroxysmal positional vertigo (BPPV) due to 
canalothiasis of the left posterior semi-circular canal.  The 
physician added that this recurrence strongly suggested a 
highly recurrent pattern of BPPV, and added that he saw this 
pattern in otolith degenerative illnesses.  The physician 
stated that it was very possible that the veteran had an 
otolith degeneration, because he was quite young to have the 
idiopathic form of this disease.  

The foregoing private medical evidence suggests that the 
veteran's current vertigo is caused by conditions in the 
inner ear.  However, the Board notes that records of VA 
treatment suggest that the veteran's vertigo may be 
aggravated by medication used to treat service-connected 
PTSD.  In this regard, a record of psychological treatment in 
January 1997 noted that the veteran was not feeling well 
physically, as his medications tended to increase vertigo.  A 
record of treatment for PTSD with panic disorder and 
agoraphobia in June 1997 noted that Prozac was stopped due to 
aggravation of the veteran's vertigo.  The physician noted 
that the veteran suffered from BPPV and was closely monitored 
by private providers.  The physician added that the veteran 
had high sensitivity to different medications and that many 
had to be stopped.  In November 1997, the veteran reported 
that he tried Wellbutrin for two days and again developed 
vertigo and had to stop.  In a February 1998 letter, the 
veteran's physician at the Brockton VAMC stated that the 
veteran was being treated for PTSD with agoraphobia and panic 
disorder and that he had a severe problem with vertigo which 
had made it difficult for him to tolerate several trials of 
different antidepressants.  During psychiatric treatment in 
March 1999, the veteran reported that he developed weakness, 
dizziness, and vertigo while on Celexa, and had to stop. 

As noted above, 38 C.F.R. § 3.310(a) permits service 
connection for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  The foregoing evidence 
suggests that the veteran's vertigo may be aggravated by 
medications used to treat PTSD.  In light of the above, the 
Board finds that a VA examination to obtain a medical opinion 
to resolve the medical relationship, if any, between current 
vertigo and medications used to treat service-connected PTSD, 
would be helpful in resolving the claim on appeal.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim (as adjudication will be 
based on the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.
 
Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Brockton VA 
Medical Center (VAMC) dated from February 1995 to August 
2007, from the West Roxbury VAMC, dated from February 2006 to 
February 2007, and from the Boston VAMC dated from April to 
August 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Brockton, 
West Roxbury, and Boston VAMCs, since August 2007, February 
2007, and August 2003, respectively, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's vertigo from the Brockton, West 
Roxbury, and Boston VAMCs since August 
2007, February 2007, and August 2003, 
respectively.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify any vertigo 
currently present and should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
vertigo (a) was caused, or (b) is 
aggravated by any or all of the veteran's 
service-connected disabilities, to 
include medication used to treat service-
connected PTSD with panic disorder.  If 
aggravation of the nonservice-connected 
disability by any service-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The physician should set forth all 
examination findings, along with complete 
rationale the conclusions reached, in a 
printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


